
	
		II
		111th CONGRESS
		1st Session
		S. 1372
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Leahy (for himself,
			 Mr. Cochran, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To provide a vehicle maintenance building to house the
		  Smithsonian Institution's Vehicle Maintenance Branch at the Suitland
		  Collections Center in Suitland, Maryland.
	
	
		1.Vehicle maintenance
			 buildingThe Board of Regents
			 of the Smithsonian Institution is authorized to plan, design, and construct a
			 vehicle maintenance building at its Vehicle Maintenance Branch in Suitland,
			 Maryland, to house, maintain, and repair Smithsonian vehicles and
			 transportation equipment.
		2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $4,000,000 for fiscal year 2010 for the purposes
			 described in section 1.
		
